Citation Nr: 1043703	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and hiatal hernia.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967 and was awarded a Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
In October 2004, the Veteran's case was transferred from the VA 
RO in Roanoke, Virginia, to the VA RO in Huntington that now has 
jurisdiction of his appeal.  

Service connection is in effect for post-traumatic stress 
disorder (PTSD) and postoperative prostate cancer.  

The appeal was previously before the Board in May 2008 and again 
in March 2010.  On both occasions, it was remanded for additional 
development.  It has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  The Veteran has asserted that his hearing loss and tinnitus 
are of inservice origin as due to inservice noise exposure.  

2.  The Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes and constant tinnitus 
has been noted.  The medical examiners of record have been unable 
to provide an opinion about the relationship between these 
conditions and military service without resorting to mere 
speculation.  

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the medical opinions on the question of whether the 
Veteran's current bilateral hearing loss and tinnitus are 
etiologically related to active service do not dispute that the 
hearing loss could be due to acoustic trauma or otherwise 
contraindicate the appellant's contentions.  

4.  The Veteran currently has a small sliding-type hiatal hernia 
and minimal GERD which were exacerbated by his service-connected 
PTSD.  A medical examiner has indicated that these conditions 
could be exacerbated by stress associated with PTSD or prostate 
cancer.  

5.  With resolution of all reasonable doubt in the Veteran's 
favor, the medical opinions on the question of whether the 
Veteran's current small sliding-type hiatal hernia and minimal 
GERD were aggravated by his service-connected PTSD are in 
relative equipoise.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 
3.385 (2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009).

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for GERD and hiatal 
hernia are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a Claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a Claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of these matters, the Board finds that all 
notification and development action needed to fairly resolve the 
claims has been accomplished.

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Background and Analysis

The Veteran contends that his GERD and hiatal hernia are 
aggravated by his service connected disabilities, including his 
PTSD.  He also contends that he has developed hearing loss and 
tinnitus as a result of acoustic trauma during active service.

The May 2008 Board remand requested, in relevant part, that the 
Veteran be provided with VA examinations of his GERD and his 
hearing loss with tinnitus.  In both instances the examiners were 
to provide opinions as to the etiology of these disabilities.

At the July 2008 VA hearing examination, the Veteran was found to 
have hearing loss as defined by 38 C.F.R. § 3.385 (2009).  The 
examiner opined that the Veteran's tinnitus was the result of his 
hearing loss.  However, the examiner stated that as there was no 
hearing test performed at the Veteran's separation from service, 
she was unable to state whether it was at least as likely as not 
that the Veteran's current hearing loss was the result of events 
during active service.  She did not provide any additional 
reasons or bases for her inability to provide the requested 
opinion.

Similarly, at the August 2008 examination for GERD and hiatal 
hernia, the examiner found that it was at least as likely as not 
that this disability had been aggravated by the Veteran's service 
connected PTSD.  However, the examiner stated that she was unable 
to determine what the baseline disability of the GERD was without 
resort to speculation, and she was also unable to determine what 
the degree of aggravation of the GERD by the PTSD was without 
resort to speculation.  The examination report was returned to 
the examiner in February 2009 in order to obtain the requested 
opinions, but she again stated that these could not be provided 
without resort to speculation.  She did not provide any reasons 
or bases for her inability to provide the requested opinion.

In the Board's March 2010 remand, it was noted that VA 
regulations provide that where "the [examination] report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report that does 
not contain sufficient detail, remand is required by the Courts 
"for compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Furthermore, in March 2010, the Board noted that merely stating 
that an opinion cannot be offered without resorting to 
speculation does not meet the duty to assist.  Such examinations 
have been held to be inadequate without providing reasons and 
bases as to why an opinion cannot be offered without speculation.  
They are essentially held to be "non responsive" to the request 
for an opinion without explanation.  See Barr v. Nicholson, 12 
Vet. App. 303 (2007).  Therefore, the Board concluded that these 
issues must again be remanded in order to obtain the necessary 
opinions.

Additional VA auditory and esophagus and hiatal hernia 
examinations were conducted in June 2010.  The claims file was 
reviewed by the examiners who had not previously examined the 
Veteran.  



On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
45
LEFT
35
35
35
40
50

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

The examiner noted that the service treatment records (STRs) 
showed normal hearing at service entrance.  She noted that these 
records did not include hearing examination at time of 
separation.  She indicated that she could not provide an opinion 
about the relationship between the Veteran's bilateral hearing 
loss and his military service without resort to mere speculation.  
Similarly, it was noted that there was no report of tinnitus 
during service.  However, he now experienced constant tinnitus in 
both ears.  She also could not provide an opinion as to the 
etiology of tinnitus without resorting to mere speculation.  

When examined by VA for GERD and hiatal hernia, the Veteran 
reported that he experienced nausea on a daily basis, 
precipitated by eating certain foods or when in a reclining 
position.  He indicated that tomato based and spicy foods and 
ending over aggravated the symptoms.  He reported that the 
episodes of nausea were accompanied by vomiting less than once 
per week.  He also reported frequent substernal pain that was 
moderate in severity.  He had heartburn on a daily basis and 
regurgitated less than once per week.  

The examiner noted that an esophagogastroduodenoscopy (EGD) 
performed in March 2010 assessed hiatal hernia.  An upper 
gastrointestinal (GI) series in June 2010 showed a small sliding-
type hiatal hernia and minimal GERD.  Otherwise, it was 
unremarkable.  She indicated that the evidence in the medical 
literature did not 


support an opinion that there was a relationship between GERD and 
hiatal hernia or other gastrointestinal disorder and service-
connected residuals of prostate cancer or PTSD.  However, she 
opined that stress associated with prostate cancer or PTSD might 
aggravate a hiatal hearing or GERD.  However, she did not provide 
a rationale for her opinion.  

Clearly, the Board has attempted on numerous occasions to obtain 
adequate medical opinions regarding the etiology of the Veteran's 
current bilateral hearing loss, tinnitus, and GERD and hiatal 
hernia.  These attempts have been unsuccessful.  The current 
opinions of record are still essentially inadequate in that they 
are "non responsive" as to why an opinion cannot be offered 
without speculation.  Barr, supra.  

The Board believes that additional attempts would be fruitless.  
It is the essential contention that the hearing loss and the 
tinnitus are due to acoustic trauma in service.  He has reported 
no significant acoustic trauma since service, and the examiners 
have not indicated that the type of hearing loss found is not due 
to acoustic trauma.  He is competent to note that he has had 
hearing loss and/or tinnitus for many years.  There is nothing on 
file to suggest it is not due to acoustic trauma in service.  It 
is concluded that the evidence is currently in equipoise as to 
the etiology of bilateral hearing loss and tinnitus.  Moreover, 
the evidence is in equipoise as to whether post service GERD and 
hiatal hernia have been aggravated by stress associated with 
service-connected PTSD and prostate cancer.  

Under the circumstances of this case, service connection is 
granted for bilateral hearing loss, tinnitus, GERD, and hiatal 
hernia.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for GERD and hiatal hernia is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


